Citation Nr: 0530069	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1986 to August 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision 
which re-characterized the veteran's service-connected 
bilateral chondromalacia of the patella as postoperative 
degenerative joint disease of the right knee and 
postoperative degenerative joint disease of the left knee and 
assigned 10 percent ratings for each disability.  In March 
2003, the veteran testified at a Travel Board hearing at the 
RO.  In January 2004, the Board remanded this appeal to the 
RO for further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
these claims has been developed and the veteran has received 
the required notice.  

2.  The veteran's right knee disability (postoperative 
degenerative joint disease) is manifested by arthritis with 
some limitation of motion (motion was from 0 to 90 degrees 
with pain at 80 degrees on last examination), and no 
instability.  

3.  The veteran's left knee disability (postoperative 
degenerative joint disease) is manifested by arthritis with 
some limitation of motion (motion was from 0 to 100 degrees 
with pain at 90 degrees on last examination), and no 
instability.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The most recent November 2004 VA orthopedic examination 
report noted that the veteran reported that the pain in his 
left knee was worse, but that his symptoms were otherwise 
about the same in both knees.  He indicated that the pain in 
his knees was constant and that it was made worse by 
activities such as walking, bending, and standing.  The 
veteran stated that he could walk no more than half a block 
and then he would have to stop and rest because of pain.  He 
noted that he could stand in one position for no more two 
minutes and then he would have to change position because of 
pain.  The veteran also indicated that he could sit in one 
position for no more than a half an hour and then he would 
have to change position because of severe pain and that he 
could climb no more than half a flight of stairs because of 
severe pain.  He reported that he avoided repeated bending 
because of severe pain in both knees.  

It was noted that subjective symptoms of pain, weakness, 
stiffness, swelling, heat, instability, locking, and 
fatigability were present in both knees and that treatment 
had included surgeries.  The veteran reported that he took 
Ibuprofen six times a day without side effects.  He stated 
that he would have flare-ups once a week that would last for 
about two days.  The veteran indicated that he would have 
symptoms in both knees and that precipitating factors were 
walking and standing and that resting was an alleviating 
factor.  It was noted that there was a thirty-five percent 
additional limitation of both knees when flare-ups would 
occur.  The veteran indicated that he used crutches once a 
month on average due to pain in his knees.  It was reported 
that there were no episodes of dislocation or recurrent 
subluxation, that there was no inflammatory arthritis, and 
that the veteran had to curtail his daily activities in 
relation to walking, standing, and sitting.  

The examiner reported that the veteran had significant 
difficulty standing from the sitting position in order to get 
up and come to the examination room.  It was noted that the 
veteran's gait was slow, unsteady, and antalgic, and that he 
favored the left lower extremity.  The examiner reported that 
there was pain reflected in the veteran's face when walking 
and when getting on and off the examination table.   The 
examiner indicated that the left knee showed an old, midline, 
scar that was four inches long, four millimeters wide, and 
nontender.  It was noted that there was some discoloration 
present to the scar, but that no adhesions to underneath 
structures were present.  The examiner indicated that the 
left knee had no effusion and that it was very sensitive to 
motion.  The examiner stated that the veteran showed his pain 
in the face when flexing or extending the knee and that he 
performed such slowly and carefully to avoid pain.  The 
examiner reported that as to flexion of the left knee, pain 
began at 80 degrees and that the veteran was able to flex 
only to 90 degrees and then he stopped because of severe 
pain.  It was noted that there was some crepitus of the left 
knee on range of motion.  As to the right knee, the examiner 
reported that there was no swelling or effusion.  The 
examiner stated that there was a scar from previous surgery 
that was midline and also four inches long and four 
millimeters wide with no adhesions to the underneath 
structures.  The scar was reported to be nontender.  The 
examiner indicated that crepitus was present on range of 
motion of the right knee.  The examiner indicated that the 
veteran's right knee presented pain at 90 degrees of flexion 
and that he was able to go only to a total of 100 degrees and 
then stopped because of severe pain.  

The examiner further stated that the veteran had decreased 
strength in both knees, that he had decreased speed with 
motion, and that he had poor coordination on the motion of 
the knees as well as decreased endurance.  The examiner 
indicated that repeated motion of the knees decreased the 
range of motion already described by 20 degrees on the left 
knee and by 10 degrees on the right knee and that such was 
mainly secondary to pain.  The examiner stated that 
neuromuscular function appeared satisfactory and that no 
atrophy was noted.  It was reported that X-rays showed 
degenerative joint disease involving both knees, worse at the 
patellofemoral spaces, and that osteophytes with 
calcifications at the inferior aspect of the patellae were 
noted.  No acute fractures or other significant osseous 
abnormalities were seen.  The diagnosis was degenerative 
joint disease of the knees, status post multiple surgical 
repairs with chronic pain and loss of function.  

Other recent treatment records show that the veteran was 
treated for knee problems on multiple occasions.  For 
example, a September 2001 VA treatment entry noted that the 
veteran had good range of motion in the extremities.  It was 
also reported that he had mild pain in the right knee with no 
grinding.  The assessment included right knee chondromalacia, 
stable.  A July 2001 VA treatment entry noted that the 
veteran complained of sharp, severe, bilateral knee pain.  

A July 2001 VA orthopedic examination report noted that the 
veteran complained of pain, weakness, stiffness, swelling, 
heat and redness, instability, giving way, fatigability, and 
lack of endurance of the knees.  It was noted that he denied 
locking.  The veteran reported that he suffered periods of 
flare-ups after being too active for too long and with 
stairs.  He stated that he occasionally used crutches and 
that he used corrective shoes.  It was noted that there was 
no subluxation and no constitutional symptoms.  The veteran 
reported that his knees did not usually interfere with his 
work.  

The examiner reported that there was very little evidence of 
painful motion.  The examiner noted that there was no edema, 
effusion, instability, weakness, tenderness, heat, or 
abnormal movement.  The examiner stated that there was some 
guarding of movement.  It was noted that the veteran walked 
well with no limp, cane, or appliance.  The examiner 
indicated that there was a seven centimeter prepatellar scar 
on both knees.  The examiner reported that flexion of the 
left knee was 118 degrees and that flexion of the right knee 
was 108 degrees.  It was noted that extension was -3 degrees 
for both knees.  The examiner indicated that stability was 
good.  The diagnosis was postoperative joint disease of both 
knees with loss of function due to pain.  


I.  Right Knee

The medical evidence of record shows that the veteran's right 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent May 2004 VA orthopedic 
examination, noted above, as well as at the July 2001 VA 
orthopedic examination and in recent treatment entries, would 
be rated 0 percent if strictly rated under the limitation of 
motion Diagnostic Codes 5260 and 5261, although the presence 
of arthritis with some limitation of motion warrants a 10 
percent rating under arthritis Diagnostic Codes 5003 and 
5010.  The Board notes that the examiner at the May 2004 VA 
orthopedic examination report, noted above, stated that 
repeated motion of the right knee decreased the range of 
motion already described by 10 degrees.  There was also a 
notation that the veteran reported that there was a 35 
percent additional limitation of the knee when flare-ups 
would occur.  However, even considering the effects of pain 
during use and flare-ups, there is no probative evidence that 
right knee motion is limited to the degree required for a 20 
percent rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent May 2004 VA orthopedic examination report, as 
well as the July 2001 VA orthopedic examination report and 
other recent treatment records, fail to show other than full 
right knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in such clinical evidence.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent May 2004 orthopedic examination report noted that 
there were no episodes of dislocation or recurrent 
subluxation.  Although the veteran reported subjective 
complaints of instability, the examiner did not refer to any 
instability of the right knee.  The other July 2001 VA 
orthopedic examination report also failed to show instability 
of the right knee.  Thus, a compensable percent rating for 
right knee instability under Diagnostic Code 5257 is not in 
order.  38 C.F.R. § 4.31.  It follows that in addition to the 
10 percent rating assigned for right knee arthritis with 
limitation of motion, there may be no separate compensable 
rating based on right knee instability.  

The weight of the evidence demonstrates that the veteran's 
right knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

II.  Left Knee

The medical evidence of record shows that the veteran's left 
knee has arthritis (degenerative joint disease) established 
by X-ray findings.  The Board observes that the range of 
motion reported at the most recent May 2004 VA orthopedic 
examination, as well as at the July 2001 VA orthopedic 
examination and in recent treatment entries, does not 
actually meet the standards for a 10 percent rating under the 
limitation of motion Diagnostic Codes 5260 and 5261, although 
arthritis with minimal limitation of motion warrants a 10 
percent rating under Diagnostic Codes 5003 and 5010.  The 
Board notes that the examiner at the May 2004 VA orthopedic 
examination report, noted above, stated that repeated motion 
of the left knee decreased the range of motion already 
described by 20 degrees.  There was also a notation that the 
veteran reported that there was 35 percent additional 
limitation of the knee when flare-ups would occur.  However, 
even considering the effects of pain during use and flare-
ups, there is no probative evidence that left knee motion is 
limited to the degree required for a 20 percent rating under 
the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A precedent opinion of the VA's General Counsel has held that 
separate ratings under Diagnostic Code 5260 (limitation of 
flexion) and Diagnostic Code 5261 (limitation of extension), 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  However, the 
most recent May 2004 VA orthopedic examination report, as 
well as the July 2001 VA orthopedic examination report and 
other recent treatment records, fail to show other than full 
left knee extension.  Certainly extension limited to 10 
degrees as required for a compensable rating under Diagnostic 
Code 5261 is not shown.  Only limitation of flexion is shown 
in such clinical evidence.  Therefore, separate ratings under 
Diagnostic Codes 5260 and 5261 are not appropriate.  

Further, precedent opinions from the VA General Counsel also 
permit separate disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); 
VAOGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  However, the 
most recent May 2004 orthopedic examination report noted that 
there were no episodes of dislocation or recurrent 
subluxation.  Although the veteran reported subjective 
complaints of instability, the examiner did not refer to any 
instability of the left knee.  The other July 2001 VA 
orthopedic examination report also failed to show instability 
of the left knee.  Thus, a 10 percent rating for left knee 
instability under Diagnostic Code 5257 is not in order.  38 
C.F.R. § 4.31.  It follows that in addition to the 10 percent 
rating assigned for left knee arthritis with limitation of 
motion, there may be no separate compensable rating based on 
right knee instability.  

The weight of the evidence demonstrates that the veteran's 
left knee disability is no more than 10 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in March 2003 and 
April 2004, a rating decision in January 2002, a statement of 
the case in June 2002, and a supplemental statement of the 
case in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In July 2001 and May 2004, VA has also obtained examinations.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


